DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29 2021 has been entered.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 7/29/2021 is acknowledged. Claims 14-22 and 24-26 are currently pending. Claim 23 has been newly canceled. Claims 14, 25 and 26 have been amended. Claims 25 and 26 have been withdrawn. Accordingly, claims 14-22 and 24 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Rejections
Applicant’s arguments, filed 7/29/2021, with respect to claims 14-24 previously rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The previous rejection of claims 14-24 


Claim Objections
Claims 14, 15 and 21 are objected to because of the following informalities:
The recitation “shaping and/or caring the hair” in the first line of claim 14, should read “shaping and/or caring for the hair”. 
Pursuant to MPEP 608.08(i), a plurality of elements should be separated by a line indentation. However, instant claims 14 and 15 include a character (i.e. a bullet point) to separate the elements. This bullet point appears as an "o" which does not make it clear what the separate elements are. The bullet point “o” should be replaced with either letters like a) or b), or roman numerals like i) or ii), so that it is clear what the separate elements are.
The recitation “alkylkoxysilane” in second last line of claim 14, should read “alkylalkoxysilane”. 
The recitation “chosen from methyltriethoxysilane (MTES), methyltripropyloxysilane, oligomers thereof” in claim 21, should read “chosen from methyltriethoxysilane (MTES), methyltripropyloxysilane, or oligomers thereof” so it becomes clear that the alkylalkoxysilanes listed in the claim are chosen in the alternative.   
Appropriate correction is required.


Modified Rejection Necessitated by the Amendments filed 7/29/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khenniche (WO 2012/055805 A1; May 3, 2012) in view of Kergosien (WO 2012/038880 A2; Mar. 29, 2012).  
Khenniche throughout the reference teaches a cosmetic composition comprising fatty chain alkoxysilane and siliceous cosmetic agent, a cosmetic treatment process using the composition and the use of the composition for haircare (Abstract). It teaches the invention relates to the use of the composition for caring for keratin fibers, such as human keratin fibers and in particular the hair (Page. 1, lines 8-11).   
	Khenniche teaches a cosmetic composition comprising one or more fatty chain alkoxysilanes of formula (I) R1 Si (OR2)3 and one or more siliceous cosmetic agents chosen from silicones, alkoxysilanes of different chemical structures from the first ones and mixture thereof. Khenniche also teaches a cosmetic process for treating keratin fibers using such a composition which consists of applying to hair an effective amount of the composition (see: Pg. 1, lines 1-11, Pg. 2 lines 27-30 and Pg. 53, line 19-21). The reference in Table 4 (composition C) exemplifies the composition used for treating keratin fibers. The composition in Table 4 comprises octyltriethoxysilane alkoxysilane of formula (I) and aminopropyltriethoxysilane (APTES) as the other alkoxysilane at a concentration of 5% each by weight relative to the total weight of the composition. Aminopropyltriethoxysilane (APTES), as recited in instant claim 17, is the alkoxysilane bearing at least one solubilizing function. Aminopropyltriethoxysilane reads on formula (I) of instant claims where R1 is substituted with NH2, R2 is ethyl, and z represents 3. Further, aminopropyltriethoxysilane also reads on the alkoxysilane of formula (II) recited in instant claim 18. Therefore, aminopropyltriethoxysilane reads on claims 14 (a) and 15-18. The 5% concentration of APTES reads on the concentration of component (a) recited in claim 19. Table 4 (composition C) of the reference further comprises water qs to 100%. With respect to claim 14 recitation wherein the 
	Khenniche teaches the composition comprising alkoxysilane of formula (I) R1 Si (OR2)3, (i.e. octyltriethoxysilane in composition C of Table 4) in which R1 represents linear or branched alkyl comprising from 7 to 18 carbon atoms. 
Khenniche does not explicitly teach the alkoxysilane of formula (III) of instant claim 14 (b) where R4 (i.e. R1 in formula (I) of Khenniche) represents an alkyl group comprising from 1 to 6 carbon atoms. However, this deficiency is cured by Kergosien.
	Kergosien throughout the reference teaches a cosmetic composition for making up and/or caring for keratin materials wherein the composition comprises alkoxysilane components. Furthermore, the reference also teaches a cosmetic process for coating keratin materials which consists of applying the composition to the keratin material (Abstract). Kergosien discloses that the term “keratin material” includes hair (Page 5, lines 18-19). Kergosien teaches the composition comprises methyltriethoxysilane (MTES), 3-aminopropyltriethoxysilane (APTES), lactic acid and water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32). Methyltriethoxysilane reads on formula (III) of the instant claims where R4 is methyl, R5 represents an ethyl group, n=3 and m=1. Therefore, methyltriethoxysilane reads on claim 14 (b), 20 and 21. Further, Kergosien teaches the concentration of methyltriethoxysilane (MTES) being between 20% and 90% by weight, relative to the total weight of the composition which overlaps the amount claimed in instant claim 22 (see: Pg. 7, lines 1-5).      

As discussed supra, Kergosien teaches the composition comprising water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32), which reads on the amount recited in the instant claims. 
	Khenniche teaches the alkoxysilanes (i.e. aminopropyltriethoxysilane) other than those of formula (I) are comprised in the composition in a proportion ranging from 0.001% to 25% by weight. Khenniche does not particularly teach a weight ratio of compound (a) (i.e. aminopropyltriethoxysilane) and compound (b) as recited in the instant claims since it does not expressly teach compound (b) as discussed above. However, this deficiency is also cured by Kergosien.
	As discussed supra, Kergosien teaches the concentration of methyltriethoxysilane (i.e. compound b) being between 20% and 90% by weight, relative to the total weight of the composition which overlaps the amount claimed in instant claim 22 (see: Pg. 7, lines 1-5). Concentration of aminopropyltriethoxysilane of the upper limit (i.e. 25%) taught by Khenniche and the concentration of methyltriethoxysilane of the lower limit (i.e. 20%) taught by Kergosien equate to a weight ratio of above 1 and less than 10, which reads on the ratio claimed in the instant claim 23. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khenniche to incorporate the teachings of Kergosien and substitute octyltriethoxysilane taught in Khenniche with methyltriethoxysilane taught by Kergosien as the second alkoxysilane component. One would be motivated to do so because Kergosien see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have had a reasonable expectation of success because both references teach cosmetic processes for treating keratin and caring for hair using a composition comprising alkoxysilane compounds.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khenniche to incorporate the teachings of Kergosien and include water greater than 20% in the composition of Khenniche as taught by Kergosien. Khenniche teaches including water in an amount as required but does not explicitly teach a specific amount and with both Khenniche and Kergosien’s teachings directed towards process of treating keratin and caring for hair with compositions comprising alkoxysilane compounds, it would have been obvious to include water in the amount taught by Kergosien. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art to include a weight ratio of compounds (a) and (b) as is instantly claimed because both Khenniche and Kergosien teach concentrations of the two compounds which overlap with instantly claimed concentrations and the weight ratio. Further, the incorporation methyltriethoxysilane from Kergosien’s teachings has been In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Response to Arguments
Applicant's arguments, filed 07/29/2021, with respect to claims 14-24 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that the instant claims recite an alkoxysilane to alkylalkoxysilane weight ratio ranging from 1 to 10 whereas the Kergosien reference teaches an alkoxysilane to alkylalkoxysilane weight ratio equivalent to 0.01 to 0.1, which is significantly lower than the recited ratio. It was argued that thus one skilled in the art would not have been motivated to modify Khenniche's composition to arrive at the claimed ratio. Applicant also argued that the claims demonstrate unexpected results and pointed to examples of the specification wherein the inventive composition results in improved stability.
In response, it is argued that Khenniche teaches the alkoxysilane (i.e. aminopropyltriethoxysilane) is comprised in a proportion ranging from 0.001% to 25% by weight (pg. 3, line 7-20 of Khenniche) and Kergosien teaches the concentration of methyltriethoxysilane (i.e. 

In response, Khenniche discloses that in the field of cosmetic haircare, it is common practice to care for keratin fibers subjected to various external attacking factors such as mechanical attack linked to blow drying. Khenniche also discloses that these attacks have consequences on the quality of keratin fiber and may lead to difficult disentangling at the time of washing the hair and also degradation of the surface properties of the fibers (see Page 1, line 12-22). As discussed supra, Kergosien teaches the need to provide compositions based on alkoxysilane compounds which have improved mechanical properties, especially in terms of scratch resistance, rapid forming of keratin coating and remanence properties on washing with water and with detergents. One would have been motivated to incorporate the teachings of Kergosien to address the problems disclosed by Khenniche. For example, improved mechanical properties taught by Kergosien would prevent mechanical attack linked to blow drying as disclosed by Khenniche. Scratch resistance taught by Kergosien would help prevent degradation of the surface properties of the fibers. Moreover, both references teach the compositions promote smoothness (see Page 3, line 25-28 of Khenniche and Example 1 and 2 of Kergosien). Thus, applicant’s argument that Khenniche’s and Kergosien’s compositions serve different purpose is not persuasive because Kergosien provides the motivation as to why one skilled in the art would incorporate the teachings of Kergosien into the composition and method taught by Khenniche. 



	Note: The following Double Patenting rejection is now over U.S. Patent No. 10,933,007 B2 (Application No. 16/061,858). The rejection in the previous office action was made over copending application No. 16/061,858, which is now U.S. Patent No. 10,933,007 B2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 14-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,933,007 B2 (Application No. 16/061,858) in view of Kergosien (WO 2012/038880 A2; Mar. 29, 2012).  
The ‘007 patent in claim 1 recites a process for cleansing and/or conditioning keratin fibers, comprising application of a composition. Claim 1 (a) and (b) of ‘007 recite the composition which is identical and reads on the composition recited in instant claim 14 (a) and (b). Furthermore, claims 2-10 of ‘007 patent recite further limiting components of the composition which are identical and read on claims 15-22 of the instant application. The ‘007 patent does not claim the composition comprising water and the amount of water as recited in instant claims 14 (c) and 24. However, this deficiency is cured by Kergosien.      
As discussed supra, Kergosien throughout the reference teaches a cosmetic composition for making up and/or caring for keratin materials wherein the composition comprises alkoxysilane compounds aminopropyltriethoxysilane and Methyltriethoxysilane (Pg. 9, line 22-32), which are also comprised in the instant invention and ‘007 patent. Kergosien teaches the composition comprising water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32), which reads on the amount claimed in instant claims 14 and 24. 
It would have been obvious to one of ordinary skill in the art to comprise water and the amount as claimed in the instant invention because similar to the ‘007 patent, Kergosien’s teachings are also directed towards process of caring for keratin with compositions comprising the same alkoxysilane 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
	With respect to the Double Patenting Rejection, it was argued that while applicant do not agree with the rejection, applicant requested that it be held in abeyance until allowable subject matter is indicated. Since applicant did not present any argument regarding the double patenting rejection, the rejection of claims 14-22 and 24 under double patenting is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616